Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  158097                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158097
                                                                   COA: 342708
                                                                   Lenawee CC: 16-018198-FH
  JACOB RAY LEFFLER,
           Defendant-Appellant.

  _________________________________________/

         By order of December 4, 2018, the application for leave to appeal the May 22,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied
  in Ames on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2019
           t0904
                                                                              Clerk